In a proceeding under section 123 of the Alcoholic Beverage Control Law, the appeal is from an order of the Supreme Court, Kings County, dated April 20, 1967, which (a) annulled a determination of the -appellant Authority approving the issuance of a package store license to appellant Murray Wine & Liquor, Inc., for certain premises; and (b) enjoined the issuance of such license and the operation of a package liquor store -by appellant Murray Wine & Liquor, Inc., at said premises. Order reversed, on the law, with one bill of costs, payable jointly to appellants filing separate briefs; determination of the Authority confirmed; and proceeding dismissed. No questions of fact were considered on this appeal. In our opinion, the record discloses a rational basis for the Authority’s determination that the license should be issued. Hence, the courts may not disturb it (see Matter of Sinacore v. New York State Liq. Auth., 21 N Y 2d 379). Beldock, P. J., Christ, Rabin, Hopkins and Benjamin, JJ., concur. [53 Misc 2d 924.]